Devine, Associate Justice.
This case is presented by the State on appeal from the judgment of the criminal court of Sherman quashing the indictment.
Appellee was indicted for “fraudulently intending to swindle one John Bodine” by falsely and fraudulently representing to Bodine that the following-described instrument of writing was a draft:
“Sherman, Texas, January 22, 1874.
“ One day after date, for value received, we promise to pay to the order of F. M. Dyer one hundred dollars.
“G-. Vanwinkle & Co.,
“Per Slater.”
The indictment further charged that defendant, knowing that the instrument was not a draft, and not a valid obligation for the payment of one hundred dollars, or for any sum, indorsed the same, and received from Bodine the sum of live dollars.
We are unable, from the indictment, to discover in what the fraudulent representations consisted. It is not charged that the instrument was a forgery, and that fact known to defendant, or that he was in any way connected with it; neither is there anything beyond the general statement that defendant knew it was not a valid obligation. The indictment contains no averment that Slater was not authorized to sign the firm’s name; nothing to show that the signature of the firm was obtained through Slater, or that he was induced to sign it by false representations; or that no such firm existed, and that defendant had knowledge of the same. The defendant was entitled to have the charge against him stated with sufficient fullness and clearness to apprise him of what he was called on to defend beyond the mere charge that he knew the written obligation was valueless. The charge that he represented it to be a draft is not, in our opinion, a fact of any importance. If the in*523strument was a valid obligation against Vanwinkle & Co., it was good for' the amount called for, and it is not a material fact whether he called it a draft, a due bill, or “ written obligation.” It did not operate to the prejudice of Bodine. The indictment was liable to the principal objections raised by defendant, and there was no error in the judgment, and it is affirmed.
Aeeirmed.